                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


VICTORIA DRUDING, BARBARA
BAIN, LINDA COLEMAN, and RONNI        HONORABLE JEROME B. SIMANDLE
O’BRIEN,

            Plaintiff-Relators,                 Civil Action
                                            No. 08-2126(JBS/AMD)
     v.

CARE ALTERNATIVES, INC.,                      MEMORANDUM OPINION

            Defendant.


SIMANDLE, District Judge:

     This   matter   comes   before   the   Court   on   Defendant    Care

Alternative, Inc.’s motion for the recovery of attorneys’ fees

and expenses pursuant to 31 U.S.C. § 3730(d)(4) and 28 U.S.C. §

1927. [Docket Item 199.] For the reasons explained below, the

Court, in its discretion, will deny the motion:

     1.     Plaintiff-Relators    initially    brought   this   qui    tam

action alleging that Defendant fraudulently billed Medicare and

Medicaid by routinely admitting and recertifying inappropriate

patients for hospice care, in violation of the False Claims Act

(“FCA”), 31 U.S.C. § 3729 et seq., and the New Jersey False

Claims Act (“NJFCA”), N.J.S.A. § 2A:32C-1 et seq. [Docket Item

1.] After investigating Plaintiff-Relators’ claims for more than

seven years, and collecting hundreds of thousands of documents,

the United States declined to intervene. [Docket Item 15.] The
Court subsequently dismissed without prejudice and with leave to

leave    to    amend     Plaintiff-Relators'         claims    regarding      altered

documentation       and      violations      of     the   Anti-Kickback       Statute

arising under an implied legally false theory under the FCA and

the     NJFCA,     and    dismissed     with      prejudice    Plaintiff-Relators

claims alleging violations of the Stark Act and noncompliance

with the Interdisciplinary Team Meeting requirement. Druding v.

Care Alternatives, 164 F. Supp. 3d 621, 632-35 (D.N.J. 2016).

The   Court      permitted     Plaintiff-Relators'        to   proceed    only    with

their FCA allegations regarding inappropriate patient admissions

and recertifications for hospice care. Id. at 630-32.

        2.    At   the    conclusion    of     discovery,      the   Court    granted

summary       judgment    in    favor     of      Defendant.    Druding      v.   Care

Alternatives, Inc., 2018 WL 4629514 (D.N.J. Sept. 26, 2018). The

legal issue of what is required to show falsity was central to

the Court’s determination. First, the Court adopted the analysis

in two out-of-circuit district court cases, United States v.

AseraCare, Inc. (“AseraCare II”), 176 F. Supp. 3d 1282 (N.D.

Ala. 2016), appeal docketed, App. No. 16-13004 (11th Cir. May

26, 2016), and United States ex rel. Wall v. Vista Hospice Care,

Inc. (“Vista Hospice”), 2016 WL 3449833 (N.D. Tex. June 20,

2016), with respect to the evidence required to prove “objective

falsity” in the context of the False Claims Act. Druding, 2018

WL 4629514, at *12-14. Then the Court found that the material

                                           2
facts proffered by the parties at the summary judgment stage,

including             Plaintiff-Relators’        deposition             testimony,        revealed

that:       (1)       the   only   identifiable         person         who     put      any   direct

pressure on nurses or other Care Alternatives employees to admit

ineligible patients for hospice was Plaintiff-Relator Druding

herself; (2) notwithstanding alleged pressure from Management to

alter       or    falsify     documents,        there       was    no    evidence         that    any

documents         were      actually     altered       or       falsified;         and    (3)     the

opinion of Plaintiff-Relators’ expert, Dr. Robert Jayes, M.D.,

was   insufficient           on    its   own    to    create       a    genuine         dispute    of

material fact as to falsity “where, as here, there is no factual

evidence          that      Defendant’s        certifying         doctor          was    making     a

knowingly false determination . . . because the ultimate issue

is    not    whether        the    certification           of    hospice       eligibility        was

correct          or    incorrect,    but       rather       whether       it      was    knowingly

false.” Id. at *15. For example, a dispute of fact about whether

determinations of eligibility for hospice care lacked sufficient

backup in paperwork (for a patient shown by medical records to

qualify      for        hospice    care)   was       not    material         to    the    issue    of

“falseness” of those claims. Id. at *14. Thus, the Court held

that, as a matter of law, Plaintiff-Relators had not adduced

evidence         of     objective    falsity         from       which    a     reasonable        fact




                                                 3
finder could conclude that Defendant submitted any false claims.

Id. at *16.1

     3.   Plaintiff-Relators appealed this Court’s decision, and

that appeal is currently pending before the Court of Appeals.

See Victoria Druding, et al. v. Care Alternatives, App. No. 18-

3298 (3d Cir. filed Oct. 17, 2018). Defendant, as the prevailing

party, filed this motion for attorneys’ fees pursuant to 31

U.S.C. § 3730(d)(4) and 28 U.S.C. § 1927 [Docket Item 199],

which Plaintiff-Relators oppose.2 [Docket Item 206.]

     4.   Under the False Claims Act’s fee-shifting provision,

“the court may award to the defendant its reasonable attorneys’

fees and expenses if the defendant prevails in the action and

the court finds that the claim of the person bringing the action

1    The United States did not intervene and declined the
Court’s invitation to participate in briefing or oral argument
on the summary judgment motion. Instead, the United States filed
a “statement of interest,” in which the United States “takes no
position on Care Alternatives’ pending motion for summary
judgment but provides this statement of interest to address four
legal arguments raised in Care Alternatives’ brief in support of
its motion.” [Docket Item 153 at 1.]

2   Notwithstanding Plaintiff-Relators’ pending appeal in the
Third Circuit, the Court retains jurisdiction over Defendant’s
motion for attorneys’ fees. See Schering Corp. v. Vitarine
Pharm. Inc., 889 F.2d 490, 495 (3d Cir. 1989) (“[A] district
court . . . retains the power to adjudicate matters such as
applications for counsel fees.”); see also Willy v. Coastal
Corp., 503 U.S. 131, 138 (1992) (“[I]t is well established that
a federal court may consider collateral issues after an action
is no longer pending. . . . Such an order implicates no
constitutional concern because it does not signify a district
court’s assessment of the legal merits of the complaint.”).


                                4
was clearly frivolous, clearly vexatious, or brought primarily

for     the    purposes       of      harassment.”       31    U.S.C.       §    3730(d)(4).

Congress has also mandated that “[a]ny attorney . . . who so

multiplies        the     proceedings          in     any     case    unreasonably            and

vexatiously may be required by the court to satisfy personally

the    excess        costs,     expenses,      and     attorneys’         fees    reasonably

incurred because of such conduct.” 28 U.S.C. § 1927. Section

1927     “requires        a     finding       of      counsel’s      bad        faith    as     a

precondition to the imposition of fees.” Gaiardo v. Ethyl Corp.,

835 F.2d 479, 483 (3d Cir. 1987).

       5.      Defendant       argues       that    Plaintiff-Relators’            theory      of

liability       was     “legally       frivolous”       because      Plaintiff-Relators

sought to prove falsity through the subjective opinion of an

expert        witness     “in      clear      contravention          of     Third       Circuit

holdings.” [Docket Item 199-1 at 1, 11-12] (citing United States

ex rel. Thomas v. Siemens AG, 593 F. App’x 139, 143 (3d Cir.

2014)    and     United       States     ex    rel.     Hill    v.    Univ.       of    Med.    &

Dentistry       of    N.J.,     488    F.     App’x    314,    316    (3d       Cir.    2011)).

Defendant also argues Plaintiff-Relators’ theory of liability

was     “factually       frivolous”         because      the    records         produced       in

discovery in fact supported the appropriateness of hospice care

for the patients identified in the Amended Complaint, because

discovery revealed that Plaintiff-Relator Druding was the only

Care    Alternatives          employee      who     directly      pressured        nurses      or

                                                5
other    employees      to    admit    inappropriate            patients,         and    because

Plaintiff-Relators advanced a theory of altered documents at the

summary      judgment      stage,     which    was       unsupported         by    the       record

evidence,     after     those     allegations           had     been    dismissed        by    the

Court. [Docket Item 199-1 at 2, 11-12.] In the alternative,

Defendant      argues      that     fees   and      expenses         should       be    assessed

against Plaintiff-Relators’ counsel under 28 U.S.C. § 1927. [Id.

at 13-16.] In total, Defendant seeks to recover attorneys’ fees

and expenses in the amount of $1,887,575.02. [Id. at 16-17.]

        6.    The    Court     declines       to        award    attorneys’            fees    and

expenses     under    31     U.S.C.    §   3730(d)(4)           or     28    U.S.C.      §    1927.

Plaintiff-Relators initiated this case more than ten years ago,

patiently waited seven years for the United States to decline

intervention,        largely        survived        a     motion        to    dismiss,          and

staunchly opposed Defendant’s motion for summary judgment. The

Court deemed Plaintiff-Relators’ proffered evidence insufficient

to   survive    summary       judgment,       but       declines       to    hold      that    the

Plaintiff-Relators’ legal theories behind their claims against

Defendant were wholly frivolous.

        7.    Plaintiff-Relators           took         the      position         on     summary

judgment      that    AseraCare       II   and       Vista       Hospice       were      wrongly

decided and that medical expert evidence alone, without proof of

objective falsity, can create a triable issue of fact. Although

this Court found AseraCare II and Vista Hospice to be the most

                                              6
cogent       explanations         of    FCA    liability       on    this    point,      totally

consistent with relevant Third Circuit caselaw, and not directly

contradicted by any binding cases cited by Plaintiff-Relators,

and held that Plaintiff-Relators’ expert report was insufficient

to establish a genuine dispute of material fact as to falsity,

Plaintiff-Relators           have       appealed       these        issues    to    the    Third

Circuit. Litigants are well within their rights to attempt to

advance the law or to overturn precedent, particularly in areas

of the law that are not well-trodden. See Solid Waste Servs.,

Inc. v. New York Marine & Gen. Ins. Co., 2014 WL 12616849, at *1

n. 3 (E.D. Pa. June 16, 2014) (“[B]ecause our jurisprudence must

be cultivated to yield fair and just outcomes in a variety of

types of cases, courts must allow litigants to try their hands

at planting the seeds of unique or novel theories, so long as

those germs are not frivolous.”).

        8.     The    Court       has       “broad     discretion       in    its    award     of

attorneys’       fees.”      In        re   Prudential     Ins.        Co.    of    Am.    Sales

Practice       Litig.,       103       F.     App’x     695,     698    (3d    Cir.        2004).

Notwithstanding             the        Court’s        ultimate        determination          that

Plaintiff-Relators had not adduced evidence of objective falsity

sufficient to raise a genuine dispute of material fact, the

Court    finds       that    Plaintiff-Relators’           claims       were       not    clearly

frivolous, clearly vexatious, or primarily for the purposes of



                                                 7
harassment. Nor does the Court believe that Plaintiff-Relators’

counsel acted in bad faith on their clients’ behalf.

        9.     Moreover, the standard for awarding attorneys’ fees

under the FCA is a demanding one. It is not enough under 31

U.S.C. § 3730(d)(4) that Defendant is the prevailing party; that

only begins the fee-shifting inquiry. As noted above, the party

seeking fees must also demonstrate that the FCA claims were

“clearly frivolous, clearly vexatious, or brought primarily for

the purposes of harassment.” 31 U.S.C. § 3730(d)(4). The Court

sees no evidence that Plaintiff-Relators’ initial intent was to

harass the Defendant. Also, while Plaintiff-Relators would have

been    better        served    by   conceding       that    some   aspects     of   their

claims were unsupported (e.g., several of the hospice patient

designations that even their own expert did not fault), the

Court    cannot       say   that     their   overall        litigation    strategy     was

clearly vexatious. Finally, as noted, the Plaintiff-Relators’

legal        theory    of      falsity    under      the    FCA     is   not    “clearly”

frivolous, as reasonable minds could argue for a view of the law

contrary to this Court’s determination, supporting Plaintiff-

Relators’        arguments       and     thus       breathing     life   into     factual

disputes that are presently immaterial.

        10.    Similarly, Defendant does not meet the requirements

for imposing sanctions against Plaintiff-Relators’ counsel under

Section 1927 for vexatious litigation, requiring a finding not

                                                8
only of vexatious litigation strategies but also the “bad faith”

of counsel. Gaiardo, 835 F.2d at 483. “Indications of this bad

faith are findings that the claims advanced were meritless, that

counsel knew or should have known this, and that the motive for

filing the suit was for an improper purpose such as harassment.”

In    re   Prudential   Ins.     Co.    Am.       Sales    Practice     Litig.      Agent

Actions, 278 F.3d 175, 188 (3d Cir. 2002) (quoting Smith v.

Detroit Fed’n of Teachers Local 231, Am. Fed. Of Teachers, AFL-

CIO, 829 F.2d 1370, 1375 (6th Cir. 1987)). Strenuous advocacy,

even in a long-shot cause like this one, does not equal bad

faith.

       11.   While    the     Court    is    sympathetic         to   the    fact     that

Defendant has expended almost $2 million in counsel fees and

costs to successfully overcome Plaintiff-Relators’ allegations,

the    underlying     circumstances         do    not     rise   to   the     level    of

egregiousness that Congress has required in both 31 U.S.C. §

3730(d)(4) or 28 U.S.C. § 1927 in order to shift fees against a

non-prevailing       party.    For    the       foregoing    reasons,       Defendant’s

motion for attorneys’ fees is denied. The accompanying Order

will be entered.




January 28, 2019                                 s/ Jerome B. Simandle
Date                                             JEROME B. SIMANDLE
                                                 U.S. District Judge


                                            9
